Filed 11/28/22 In re V.A. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 In re V.A., a Person Coming Under the Juvenile Court                                          C095422
 Law.

 THE PEOPLE,                                                                      (Super. Ct. No. JJC-JV-DE-
                                                                                        2021-0001348)
                    Plaintiff and Respondent,

           v.

 V.A.,

                    Defendant and Appellant.




         Appointed counsel for V.A. (minor) asked this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to minor, we will affirm the judgment.
                                                             I
         In March 2021, the Glenn County District Attorney’s office filed a petition
alleging that minor, age 14 at the time, committed a lewd act upon a child under the age



                                                             1
of 14 years (Pen. Code, § 288, subd. (a)), bringing minor within the jurisdiction of the
juvenile court pursuant to Welfare and Institutions Code section 602.1 The Glenn County
juvenile court gave notice of a jurisdiction hearing, but minor’s counsel waived time for
the hearing. (See §§ 657, 682, subd. (d).) The juvenile court held an arraignment
hearing, and minor’s counsel waived the reading of the petition and the advisement of
rights. (See § 700; Cal. Rules of Court, rules 5.534(c), (d), (g).) Although minor had not
been taken into custody, the probation officer requested that minor be released to his
parents on home supervision pursuant to the terms of a written agreement. Minor signed
the agreement without objection.
       Minor’s counsel continued to waive time for the jurisdiction hearing, and the
juvenile court held a contested jurisdiction hearing in October 2021. (See §§ 682,
subd. (d), 701.) The juvenile court found the allegations of the petition true beyond a
reasonable doubt and found that minor came within the court’s jurisdiction under
section 602. (See § 702.) The juvenile court ordered the case transferred to the juvenile
court in San Joaquin County, where minor resided, for a disposition hearing. (See § 750;
Cal. Rules of Court, rule 5.610(c), (e), (f).)
       The San Joaquin County juvenile court accepted the transfer. (See Cal. Rules of
Court, rule 5.612.) Minor’s counsel waived time for the disposition hearing, and the
juvenile court held the hearing in December 2021. (See § 682, subd. (d).) The juvenile
court adjudged minor a ward of the court and ordered minor placed on probation under
the supervision of the probation officer, subject to a number of conditions. (See §§ 725,
727, subd. (c).) Among those conditions, the juvenile court required minor to serve 60
days on an electronic monitoring program and 60 days in juvenile hall, with the juvenile




1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                 2
hall condition stayed pending satisfactory completion of probation. The juvenile court
declined to impose any fines or fees.
       Minor appealed from the disposition order.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Minor was advised by counsel of the
right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed, and we received no communication from minor.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                        DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
BOULWARE EURIE, J.




                                              3